Citation Nr: 0525871	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  98-19 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for canal stenosis at 
L4-5 with bulging disc, claimed as backaches, to include as 
due to undiagnosed illness.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a foot disorder.  

4.  Entitlement to service connection for dysthymia.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to an initial disability rating greater than 
10 percent for constipation with rectal bleeding.

7.  Entitlement to an initial disability rating greater than 
10 percent before February 12, 2001 and greater than 30 
percent as of February 12, 2001 for benign positional 
vertigo.

8.  Entitlement to an effective date earlier than December 5, 
1997 for the award of service connection for benign 
positional vertigo.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1988 to April 
1989 and from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998, January 2001, April 
2001,and July 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The case returns to the Board following a remand to the RO in 
January 2001.  
 
Review of the claims folder reveals that the veteran's appeal 
of the June 1998 rating decision included the issue of 
service connection for a respiratory disorder.  The RO 
resolved that issue in the veteran's favor in a November 2002 
rating decision.  Therefore, that matter is not currently 
before the Board.  

The Board notes that the veteran testified before a Veterans 
Law Judge in a videoconference hearing in May 2000.  However, 
since that hearing, the Judge has left employment with the 
Board.  By letter dated in June 2005, the veteran was offered 
an opportunity to have another Board hearing before a 
different Judge.  See 38 C.F.R. § 20.707 (2004) (the Board 
member who conducts the hearing will participate in making 
the final determination of the claim).  The Board has not 
received any response to this request.  Therefore, according 
to the terms of the letter, the Board assumes that no 
additional hearing is desired and will proceed to evaluate 
the appeal.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of a lumbar spine disorder in 
service and no competent evidence of a nexus between the 
veteran's current lumbar spine disorder and her period of 
active duty.  

3.  There is no evidence of migraine headaches in service and 
no competent evidence of a nexus between the veteran's 
current migraine headaches and her period of active duty.

4.  There is no competent evidence of a current chronic foot 
disorder.    

5.  There is no evidence of dysthymia in service and no 
competent evidence of a nexus between the veteran's current 
dysthymia or other affective disorder and her period of 
active duty.  

6.  There is no evidence or allegation that the veteran 
engaged in combat with the enemy and no allegation of any 
combat-related in-service stressor. 

7.  There is no current, confirmed diagnosis of PTSD and no 
verified in-service stressor.  

8.  There is evidence of constipation with rectal bleeding; 
there is no evidence of diarrhea, nausea, abdominal cramping, 
or other symptoms demonstrating severe disability with 
essentially constant abdominal distress.

9.  Before February 12, 2001, there is evidence of dizziness, 
but no evidence of associated tinnitus or occasional 
staggering; as of February 12, 2001, there is no evidence or 
allegation of frequent hospitalization or marked interference 
with employment due to benign positional vertigo.

10.  There is no formal or informal claim for service 
connection for benign positional vertigo prior to receipt of 
the veteran's claim for dizziness on December 5, 1997.  


CONCLUSIONS OF LAW

1.  Service connection for canal stenosis at L4-5 with 
bulging disc, claimed as backaches, to include as due to 
undiagnosed illness, is not established.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Service connection for migraine headaches is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Service connection for a foot disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

4.  Service connection for dysthymia is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

5.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).  

6.  The criteria for an initial disability rating greater 
than 10 percent for constipation with rectal bleeding have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.114, Diagnostic Code 7319 
(2004).  

7.  The criteria for an initial disability rating greater 
than 10 percent before February 12, 2001 and greater than 30 
percent as of February 12, 2001 for benign positional vertigo 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.20, 4.21, 4.87, Diagnostic Code 6204 
(2004); 38 C.F.R.  § 4.87a, Diagnostic Code 6204 (1998).

8.  The criteria for an effective date earlier than December 
5, 1997 for the award of service connection for benign 
positional vertigo have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 
(2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for a Persian 
Gulf veteran with a qualifying chronic disability that became 
manifest during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117.  See 
38 U.S.C.A. 
§ 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i) (2004) (defining 
a "qualifying chronic disability").  Compensation is not 
payable if there is affirmative evidence that 1) an 
undiagnosed illness was not incurred during active military 
service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board finds that service connection for a foot 
disorder must be denied.  Specifically, there is no evidence 
of a current chronic disorder related to service.  The Board 
notes that service medical record reflect treatment for 
plantar wart on the right foot and complaint of possible 
foreign body in the left foot in May 1992.  However, there is 
no evidence of any continued complaint or treatment.  
Although the veteran generally complained of foot trouble, no 
foot abnormality was found during the June 1993 separation 
examination.  

Records from Baptist Memorial Hospital indicate that the 
veteran was treated in November 1997 for tendonitis affecting 
the left foot.  There is no medical evidence that the 
tendonitis continues to be a chronic disorder or that any 
other chronic disorder of either foot exists.  Service 
connection requires evidence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's personal assertion that she has a foot disorder is 
not competent evidence required to prove the existence of a 
current disability.  Espiritu, 2 Vet. App. at 494.  Absent 
competent evidence of a current disability, the preponderance 
of the evidence is against service connection for a foot 
disorder.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

The veteran seeks service connection for canal stenosis at 
L4-5 with bulging disc, claimed as backaches, to include as 
due to undiagnosed illness.  Initially, the Board observes 
that the veteran's back pain is associated with a known 
clinical diagnosis.  Therefore, service connection may not be 
established as an undiagnosed illness.  38 C.F.R. 
§ 3.317(a)(1)(ii).  Moreover, the Board finds that, although 
there is evidence of a current disability, there is 
insufficient evidence to relate the disability to service.  
Specifically, service medical records are negative for any 
complaint, diagnosis, or treatment of low back disorder.  The 
veteran denied any history of back trouble at separation, 
providing very serious evidence against this claim.

The Board must note the lapse of years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

Service connection is not warranted based on chronicity in 
service or on continuous post-service symptoms for a disorder 
first seen in service because none are seen in this case.  
See 38 C.F.R. § 3.303(b).  Moreover, there is no competent 
evidence of a nexus between the veteran's lumbar spine 
disorder and her period of active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  The report of the June 2003 VA examination shows that 
the examiner generally relates the back pain to a history of 
motor vehicle accidents.  Although the veteran reports that 
she was involved in a motor vehicle accident in service, the 
VA examiner's review of the record found evidence of 
accidents only after the veteran's separation.  The Board 
must find that this report is entitled to great probative 
weight.    

Similarly, the Board notes that a February 2002 VA outpatient 
record includes the veteran's report of back symptoms dating 
to approximately 1992, while she would have been in service, 
but this history is not supported by the evidence of record.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical 
opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant' s recitations).

Moreover, there is no indication that the physician in any 
way endorsed this history to establish a relationship between 
the back symptoms and service.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  There is no other medical evidence that 
could in any way establish a relationship between the back 
disorder and service.  The veteran's personal belief that her 
back symptoms are related to service is not competent medical 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for canal stenosis at 
L4-5 with bulging disc.  38 U.S.C.A. § 5107(b).  Both service 
and post service medical records support this finding.      

The veteran also seeks service connection for migraine 
headaches.  Again, the Board finds that there is insufficient 
evidence of a relationship between the current disability and 
the veteran's period of active service to establish service 
connection.  Service medical records reflect a single 
complaint of headache in January 1990.  There was no 
diagnosis or treatment for a chronic headache disorder.  At 
separation, the veteran denied frequent or severe headaches, 
again providing.  Therefore, service connection is not in 
order for chronic disability in service or continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.  Moreover, there is no competent evidence of 
a nexus between the veteran's migraine headaches and her 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt, 
202 F.3d at 1375.  In fact, the first post-service mention of 
headaches is in private medical records dated in January 
1997, when the veteran related that she had experienced 
headaches ever since her boyfriend assaulted her.  Such  a 
notation provides more negative evidence against this claim.     

There is simply no medical evidence that relates migraine 
headaches to service.  The veteran's personal opinion as to 
the etiology of her headaches is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The Board finds that the preponderance of the 
evidence is against service connection for headaches.  
38 U.S.C.A. § 5107(b).     

Finally, the veteran is claiming service connection for two 
psychiatric disorders, dysthymia and PTSD.  The Board finds 
that both claims must be denied.  Specifically, service 
medical records do not reflect any psychiatric complaints, 
diagnosis, or treatment.  The veteran denied any psychiatric 
symptoms at separation.  Thus, in-service evidence provides 
no basis for awarding service connection.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  The service 
medical records provide significant probative evidence 
against this claim.      

With respect to the claim for dysthymia, the Board observes 
that VA medical records do reflect a diagnosis of dysthymia, 
as well as major depressive disorder, another affective 
disorder.   However, there is no competent evidence of a 
nexus between the diagnoses and the veteran's period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d 
at 1375.  In fact, the reports of the June 2003 and March 
2004 VA psychiatric examinations specifically state that the 
diagnosis of major depression had no relationship to service.  
The Board finds that such medical opinions are highly 
probative and provide more evidence against this claim.

The veteran's personal opinion that her depression or 
dysthymia is related to service is not competent evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, service connection for dysthymia must be denied.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  On review of the record, the Board 
finds no confirmed diagnosis of the disorder.  Although one 
VA practitioner has diagnosed the veteran as having PTSD, the 
March 2004 VA psychiatric examiner specifically found that 
the diagnosis of PTSD was not supported.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In this case this March 2004 VA opinion, which was based on a 
complete review of the record and contemporaneous 
examination, is particularly probative.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board is free to favor one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 26 
(1998).  In this case, the Board finds that the medical 
opinion that finds no PTSD is entitled to much greater 
probative weight.   
    
Even assuming a diagnosis of PTSD is appropriate, service 
connection must be denied because there is no verified 
stressor.  The Board emphasizes that the veteran has not 
alleged that she engaged in combat with the enemy or that she 
was subject to any combat-related stressors.  Therefore, the 
special provisions for dealing with combat-related PTSD 
claims are not for application.  See 38 C.F.R. § 3.304(f)(1).  
See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  The stressor described as a 
vehicle crash is not verified.  The veteran has generally 
alleged seeing burned out and exploded areas and dealing with 
poor living conditions while in service in Southwest Asia.  
Such stressors are not verifiable.  The Board notes that the 
veteran has also alleged that she was raped in service.  
However, in January 2004, she provided a date of February 
1994 for the assault, which is after her July 1993 separation 
from service (providing yet more negative evidence against 
this claim).  Therefore, it is not an in-service stressor 
required for PTSD.  Absent competent evidence of a diagnosis 
of PTSD and a verified in-service stressor, service 
connection for PTSD is denied.   

The Board acknowledges that VA regulations provide for 
special notice and development when a PTSD claim is based on 
an alleged in-service personal assault.  38 C.F.R. § 
3.304(f)(3).  See Patton v. West, 12 Vet. App. 272 (1999); VA 
Adjudication Procedure Manual M21-1, Part III, § 5.14c.  
Although the RO has not followed these provisions, the Board 
finds that, because the veteran does not date the assault to 
any time in service, as discussed above, adherence to these 
provisions is not required.

As note within the VA examination report of April 2004, there 
are inconsistencies in the veteran's statements.  Because of 
these inconsistencies, the Board finds that the probative 
value of her allegations is compromised.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  The provisions cited above recognize that 
personal assault such as here alleged can often be 
established only by secondary evidence and the inferences 
that can be drawn therefrom.  However, service connection may 
not be predicated on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  Precisely 
because service connection may not be based on conjecture, it 
is important that the factors enumerated above not have 
alternative explanations or be subject to significant 
questions of credibility.   Otherwise, establishing the 
existence of the claimed stressor is inevitably an exercise 
in speculation. 

The Board is indeed very mindful of the fact that many cases 
involving sexual trauma involve particularly delicate 
considerations and that victims of such trauma may not 
necessarily report the full circumstances of the trauma for 
many years after the trauma.  Veterans claiming service 
connection for disability due to in-service personal assault 
face unique problems documenting their claims.  Since assault 
is an extremely personal and sensitive issue, many incidents 
of personal assault are not officially reported, and victims 
of this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
However, in this case, there is no credible in-service or 
post-service corroboration of the actual occurrence of the 
alleged stressors in service.  Both service records and post-
service records, as whole, provide very negative evidence 
against this claim such that further development of this 
claim is not warranted.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for each of the 
disorders at issue.  38 U.S.C.A. § 5107(b).  That is, in each 
case, there is no competent evidence of current disability 
with a relationship to the veteran's period of active 
service.  As such, the appeals are denied.  

Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Constipation with Rectal Bleeding

The veteran seeks an initial disability rating greater than 
10 percent for constipation with rectal bleeding, which is 
rated by analogy to Diagnostic Code (Code) 7319, irritable 
colon syndrome (spastic colitis, mucous colitis, etc.).  
38 C.F.R. § 4.114.  A 10 percent rating is assigned when 
disability is moderate, with frequent episodes of bowel 
disturbance with abdominal distress.  A maximum schedular 
rating of 
30 percent is awarded when disability is severe, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  

The Board finds that the criteria for an increased rating are 
not met in this case.  VA medical records dated through 
August 2002 reflect sporadic complaints of intermittent 
constipation.  In February 2003, the veteran reported bright 
red blood in stools, although examination and laboratory 
tests were negative.  Rectal bleeding was noted in March 2003 
and a colonoscopy was ordered.  The April 2003 study was 
normal.  Subsequent April 2003 outpatient notes indicated 
that the veteran denied diarrhea or constipation, but still 
had blood in the stool.  During the June 2003 VA examination, 
the veteran related that she moved her bowels three times a 
week; she had no diarrhea, nausea, or cramping and only rare 
vomiting.  She had noticed bright rectal bleeding for about 
two months.  The veteran took a laxative daily.  

Physical examination was completely negative.  The diagnosis 
was chronic constipation.  Subsequent VA medical records and 
statements from the veteran were negative for additional 
complaints or indications of treatment.  The Board cannot 
conclude that this evidence demonstrates an overall picture 
of severe disability with essentially constant gastric 
distress that is contemplated for a 30 percent rating.  
38 C.F.R. § 4.7.  In fact, the evidence does not clearly 
support the current rating. Accordingly, the Board finds that 
the preponderance of the evidence is against an initial 
disability rating greater than 10 percent for constipation 
with rectal bleeding.  38 C.F.R. § 4.3.  The Board finds that 
the post-service medical records provide much evidence 
against this claim.      

2.  Benign Positional Vertigo

The RO has initially rated the veteran's benign positional 
vertigo as 10 percent disabling before February 12, 2001 and 
as 30 percent disabling as of February 12, 2001 by analogy to 
Code 6204.    

During the course of this appeal, VA promulgated regulations 
amending the rating criteria for diseases of the ear, 
including disorders rated under Code 6204, effective June 10, 
1999.  See 64 Fed. Reg. 25,202 - 25,210 (May 11, 1999) 
(codified at 38 C.F.R. pt. 4).  If a law or regulation 
changes during the course of a claim or an appeal, the 
version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Therefore, prior to June 10, 1999, the 
Board may apply only the previous version of the rating 
criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that there is no indication that the RO 
specifically considered both versions of the rating criteria; 
it appears that the RO has essentially only considered the 
amendments.  However, the amendments are more lenient than 
the previous rating criteria, as demonstrated by the 
comparison, below.  Therefore, there is no indication that 
the veteran has been prejudiced by the RO's rating of his 
disability.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In addition, the Board is not required to remand an 
appeal before considering law or regulations not considered 
by the RO.  38 C.F.R. § 19.9(b)(2).  The Board will therefore 
proceed to evaluate the appeal.    

Under the previous version of the rating criteria, Code 6204 
is designated as chronic labyrinthitis.  38 C.F.R. § 4.87a 
(1998).  A 10 percent rating is assigned for moderate 
disability, manifested by tinnitus and occasional dizziness.  
A maximum schedular rating of 30 percent is in order for 
severe disability, manifested by tinnitus, dizziness, and 
occasional staggering.  

Under the amended version of the rating criteria, Code 6204 
is designated as peripheral vestibular disorders.  38 C.F.R. 
§ 4.87 (2004).  A 10 percent rating is warranted for 
occasional dizziness.  A maximum schedular evaluation of 30 
percent is assigned for dizziness and occasional staggering.  

Prior to February 12, 2001, the veteran's disability is rated 
as 10 percent disabling.  The Board finds that the overall 
disability picture does not more closely approximate the 
criteria for a higher rating under either version of the 
rating criteria.  38 C.F.R. § 4.7.  Specifically, prior to 
February 12, 2001, although there are complaints of 
dizziness, there is no evidence or allegation of occasional 
staggering, either in VA medical records or examination 
reports, or in the veteran's statements.  There is no mention 
of tinnitus until May 2001, during the time in which the 
veteran was receiving care for a whiplash injury sustained in 
a motor vehicle accident in January 2001.  The post-service 
medical records provide evidence against the current 
evaluation made by the RO.         

As of February 12, 2001, the veteran's disability is assigned 
a maximum schedular rating of 30 percent.  A case may be 
referred to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation if there is 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  38 C.F.R. § 
3.321(b)(1); VAOPGCPREC 6-96.  The Board finds no basis to 
refer the case for extra-schedular consideration.  That is, 
there is no evidence of hospitalization associated with the 
disability.  In addition, there is no evidence or allegation 
that the veteran is unable to work due to the disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent before February 12, 2001 and greater than 30 
percent as of February 12, 2001 for benign positional 
vertigo.  38 C.F.R. § 4.3.  The appeal is denied.    

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

The veteran seeks an effective date earlier than December 5, 
1997 for the award of service connection for benign 
positional vertigo.  The RO received the veteran's original 
claim for disability benefits in August 1993.  The claim does 
not include any mention of vertigo, dizziness, or related 
complaint.  Similarly, there are no such complaints disclosed 
during the October 1993 VA examination.  In fact, there is no 
reference to dizziness at all until the veteran's subsequent 
informal claim, which the RO received on December 5, 1997, 
the current effective date of the award.  Thus, review of the 
claims folder reveals no formal or informal claim for service 
connection for benign positional vertigo before December 5, 
1997.  38 C.F.R. 
§§ 3.1(p), 3.155(a).  Accordingly, the preponderance of the 
evidence is against an effective date earlier than December 
5, 1997 for service connection for benign positional vertigo.  
38 U.S.C.A. § 5107(b).  The appeal is denied.   

The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by letters dated in January 
2001, April 2002, July 2002, April 2003, August 2003, and 
January 2005, the RO advised the veteran of the evidence 
needed to substantiate her claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence that veteran was 
responsible to provide.  

In addition, the March 2004 supplemental statement of the 
case and the May 2004 statement of the case include the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Accordingly, the Board finds 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that VCAA notice precedes the April 2001 
and July 2003 rating decisions on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  There is no VCAA 
notice before the June 1998 and January 2001 adverse 
determinations.  However, as the Board has already determined 
that the veteran has received all required VCAA notice, as 
well as all required assistance, as discussed below, any 
failure to follow Pelegrini in this case results in no 
prejudice to the veteran and therefore constitutes harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements).  In any event, the Board emphasizes 
that the veteran has not made any showing or allegation that 
the timing of any VCAA notice has resulted in any prejudice 
to her.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(the appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

In addition, the Board observes that the January 2005 VCAA 
letter specifically asks the veteran to provide any evidence 
in her possession that pertains to the claim.  Pelegrini, 18 
Vet. App. at 120-21.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
private medical records as identified and authorized by the 
veteran.  The RO has also secured relevant medical 
examinations and opinions.  There is no indication or 
allegation that additional pertinent evidence remains 
outstanding.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the January 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


ORDER

Service connection for canal stenosis at L4-5 with bulging 
disc, claimed as backaches, to include as due to undiagnosed 
illness, is denied.

Service connection for migraine headaches is denied.

Service connection for a foot disorder is denied.  

Service connection for dysthymia is denied.

Service connection for PTSD is denied.  

An initial disability rating greater than 10 percent for 
constipation with rectal bleeding is denied.

An initial disability rating greater than 10 percent before 
February 12, 2001 and greater than 30 percent as of February 
12, 2001 for benign positional vertigo is denied.

An effective date earlier than December 5, 1997 for the award 
of service connection for benign positional vertigo is 
denied.  



	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


